COLT, Circuit Judge.
This is an appeal from a decree dismissing a bill for alleged infringement of a patent for a design. The circuit court rested its decision mainly on the question of infringement, although it doubted the patentability of the design. We are clear that the design does not show any patentable features. The prior art discloses eyeglass cases having substantially the characteristics or distinctive marks of this design, as set forth in the specification of the patent. To entitle a person to a patent under section 4929, Kev. St., the design must be new, useful and original, in shape or configuration. A comparison of the patented design with the old forms of eyeglass cases shows that it does not meet the requirements of the statute. It is not shown to be either new or original, and such changes in outline as are visible to the eye relate merely to details, and do not involve any invention. The decree of the circuit court is affirmed, and the costs of appeal are awarded to the appellees.